DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 & 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the second moving unit" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  The claim will be examined as if it read --a second moving unit--.  Appropriate correction is required.  
Claim 3 recites the limitation "the first moving unit" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 & 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Strauss et al. (US patent 8,424,983) (hereinafter Strauss).
Regarding claim 1, Strauss discloses an automatic pull-down cabinet assembly, the assembly comprises: an outer cabinet (100); an inner cabinet (101) movably arranged inside the outer cabinet; a cabinet moving mechanism for moving the inner cabinet between at least: a retracted position (Fig. 1a), an extended position (Fig. 1b), and a lower extended position (Fig. 1c) or an upper extended position; one or more sliding arms (111a, 113a) for sliding the inner cabinet between the retracted position, the extended position, and the lower extended position or the upper extended position; a controller (126) that receives a command for moving the inner cabinet from a user using an operating device (126); and wherein the controller enables the cabinet moving mechanism to move the inner cabinet from the retracted position to the extended position to the lower extended position or the upper extended position and vice versa as per command received (Col. 4: 35-Col. 5: 2).
Regarding claim 2, Strauss discloses an assembly wherein the cabinet moving mechanism further comprises a first moving unit (104) rigidly mounted to the outer cabinet and movably mounted to the second moving unit that receives a motion from a first prime mover for moving the inner cabinet between the retracted position and the extended position.
Regarding claim 3, Strauss discloses an assembly wherein the cabinet moving mechanism further comprises a second moving unit (109) rigidly mounted to the first moving unit and movably mounted to the inner cabinet that receives a motion from a second prime mover for moving the inner cabinet between the extended position and the lower extended position or the upper extended position.
Regarding claim 4, Strauss discloses an assembly wherein the one or more sliding arms further comprises a first set of sliding arms (111a, 112b) for sliding the inner cabinet between the retracted position and the extended position.
Regarding claim 5, Strauss discloses an assembly wherein the one or more sliding arms further comprises a second set of sliding arms (113a, 114a) for sliding the inner cabinet between the extended position and the lower extended position or the upper extended position.
Regarding claim 6, Strauss discloses an assembly wherein the controller actuates the first prime mover upon receiving the command for moving the inner cabinet from the retracted position to the extended position or from the extended position to the retracted position to rotate in a first direction or in a second direction to move the first moving unit in a forward direction or in a reverse direction for moving the inner cabinet outside the outer cabinet or inside the outer cabinet respectively (Col. 4: 32-Col. 5: 2).
Regarding claim 7, Strauss discloses an assembly wherein the controller actuates the second prime mover upon receiving the command for moving the inner cabinet from the extended position to the lower extended position or from the lower extended position to the extended position to rotate in the first direction or in the second direction to move the second moving unit in a downward direction or in an upward direction for moving the inner cabinet to a required height or to a predefined height respectively (Col. 4: 32-Col. 5: 2).
Regarding claim 8, Strauss discloses an assembly wherein the first set of sliding arms slide the inner cabinet between the retracted position and the extended position or vice versa when the first moving unit moves in the forward direction or in the reverse direction, respectively (Fig. 1a-Fig. 1b).
Regarding claim 9, Strauss discloses an assembly wherein the second set of sliding arms slides the inner cabinet between the extended position to the lower extended position or vice versa when the second moving unit moves in the downward direction or in the upward direction respectively (Fig. 1b-Fig. 1c).
Regarding claim 10, Strauss discloses an assembly wherein the first moving unit comprises at least: a gear arrangement, a lead screw arrangement, a linear actuator (104), a belt drive arrangement, a chain drive arrangement, a scissor arm arrangement, a lever arm, a telescopic arm, a sliding arm, a pneumatic arm, a hydraulic arm.
Regarding claim 11, Strauss discloses an assembly wherein the second moving unit comprises at least: a gear arrangement, a lead screw arrangement, a linear actuator, a belt drive arrangement, a chain drive arrangement, a scissor arm arrangement, a lever arm, a telescopic arm, a sliding arm, a pneumatic arm, a hydraulic arm, or a hydraulic- pneumatic arm (Col. 4: 53-Col. 5: 2).
Regarding claim 12, Strauss discloses an assembly the inner cabinet further comprises one or more shelves (103) for storing one or more articles thereon.
Regarding claim 15, Strauss discloses an assembly wherein the operating device includes at least: a knob, a pressure switch, a mechanical switch (126), an electromagnetic switch, an electromechanical switch, a press button and a lever.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 13 & 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strauss in view of Ordovas (US patent 9,743,763).
Regarding claim 13, Strauss discloses the assembly as claimed.  Strauss does not disclose an assembly wherein the inner cabinet further comprises a plurality of sensors for monitoring the articles stored therein or arranged on the one or more shelves of the inner cabinet.  Ordovas teaches an assembly comprising sensors (230) for monitoring articles stored on shelves.  As such, it would have been obvious to one of ordinary skill in the art at the time of the filing to modify Strauss to comprise a plurality of sensors for monitoring the articles stored therein or arranged on the one or more shelves of the inner cabinet in view of Ordovas’ teaching, because this arrangement would have allowed a user to determine what articles are stored on the shelf.
Regarding claim 13, Strauss, as modified, teaches an assembly wherein the plurality of sensors include at least: a proximity sensor, a displacement sensor, a vision sensor, a scanner, a position sensor, an IR sensor, and a UV sensor (Ordovas: 230).
  Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strauss in view of Alfaro (US patent 9,872,561).
Regarding claim 16, Strauss discloses the assembly as claimed.  Strauss does not disclose an assembly wherein the operating device includes at least: a mobile phone, a laptop, a computer, a tablet and a remote control.  Alfaro teaches an operating device (300) is a mobile phone.  As such, it would have been obvious to one of ordinary skill in the art at the time of the filing to modify Strauss wherein the operating device includes a mobile phone in view of Alfaro’s teaching, because this arrangement would have replaced one known operating device with another known operating device.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because it gives a general state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J ROHRHOFF whose telephone number is (571)270-7624. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dan Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL J ROHRHOFF/Primary Examiner, Art Unit 3637